MANDATE

THE STATE OF TEXAS

TO THE 406TH JUDICIAL DISTRICT COURT OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 12, 2014, the cause upon appeal to
revise or reverse your judgment between

Leticia R. Benavides, Appellant

V.

Shirley Hale Mathis, as Temporary Guardian of the Estate of Carlos Y. Benavides, Jr., Carlos Y. Benavides III,
Tomas Benavides and Ana B. Galo, as Co-Trustees of the Benavides Family Mineral Trust, Appellee

No. 04-13-00186-CV and Tr. Ct. No. 2012-CVQ-000427-D4

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
February 27, 2013 Order Granting Traditional and No Evidence Summary
Judgment in favor of Shirley Hale Mathis, as Temporary Guardian of the
Estate of Carlos Y. Benavides, Jr. is AFFIRMED.

     It is ORDERED that Shirley Hale Mathis, as Temporary Guardian of the
Estate of Carlos Y. Benavides, Jr. recover her costs of this appeal from Leticia
R. Benavides.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on December 29, 2014.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00186-CV

                                       Leticia R. Benavides

                                                     v.

 Shirley Hale Mathis, as Temporary Guardian of the Estate of Carlos Y. Benavides, Jr., Carlos
 Y. Benavides III, Tomas Benavides and Ana B. Galo, as Co-Trustees of the Benavides Family
                                       Mineral Trust

     (NO. 2012-CVQ-000427-D4 IN 406TH JUDICIAL DISTRICT COURT OF WEBB COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $15.00   E-PAID        CARLOS ZAFFIRINI
MOTION FEE                         $15.00   E-PAID        CARLOS ZAFFIRINI
MOTION FEE                         $10.00   E-PAID        CARLOS ZAFFIRINI
COPIES                              $5.00   PAID          ZAFFIRINI
MOTION FEE                         $10.00   PAID          PERSON WHITWORTH BORCHERS & MORALES
MOTION FEE                         $10.00   PAID          PERSON WHITWORTH BORCHERS & MORALES
MOTION FEE                         $10.00   PAID          PERSON WHITWORTH BORCHERS & MORALES
MOTION FEE                         $10.00   E-PAID        DIANE ST. YVES
MOTION FEE                         $10.00   E-PAID        CARLOS M. ZAFIRINI
INDIGENCY FILING FEE               $25.00   PAID          C. M. ZAFFIRINI
REPORTER'S RECORD                 $401.00   PAID          DEBRA CAMERON
FILING                            $100.00   PAID          C. M. ZAFFIRINI
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          C. M. ZAFFIRINI
MOTION FEE                         $10.00   E-PAID        DIANE MARIE ST. IVES


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 29, 2014.

                                            KEITH E. HOTTLE, CLERK


                                            ____________________________
                                            Cynthia A. Martinez
                                            Deputy Clerk, Ext. 3853